[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 198 
While the order of the Appellate Division, reversing the judgment and granting a new trial, was on the law and the facts, it is clear from the court's opinion that it was made in the exercise of its discretion "in the interest of justice." In view of the fact that certain defenses were not raised, in the first trial, which defenses, within reasonable expectation might cause the trial court to arrive at a different result, there has been no arbitrary abuse of discretion by the Appellate Division. Under these circumstances, the reversal and the granting of a new trial by the Appellate Division presents no question for review in this court.
The order should be affirmed and judgment absolute ordered against the appellant on the stipulation, with costs in all courts.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Ordered accordingly. *Page 200